IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE CRUZ-WEBSTER,                 §
                                      §     No. 330, 2020
            Defendant Below,          §
            Appellant,                §     Court Below—Superior Court
     v.                               §     of the State of Delaware
                                      §
STATE OF DELAWARE                     §     Cr. Id. No. 1501005498(N)
                                      §
            Plaintiff Below,          §
            Appellees.                §

                         Submitted: April 14, 2021
                         Decided:   April 22, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER
     This 22nd day of April 2021, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of its Opinion dated August 31, 2020.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice